                           IN THE UNITED STATES DISTRICT COURT
                              FOR THE DISTRICT OF NEW MEXICO

DEVIN RAPCHAK

              Plaintiff,

v.                                                      No. CV 19-186 JB/CG

WARDEN MARK BOWN,

              Defendant.

                  PRO SE PRISONER CASE MANAGEMENT ORDER

       THIS MATTER is before the Court sua sponte. The Court has received and

docketed the Prisoner’s Civil Rights Complaint, (Doc. 1), filed pro se by Plaintiff Devin

Rapchak on March 6, 2019. Mr. Rapchak shall include the case number, CV 19-186

JB/CG, on all papers filed in this proceeding.

       Mr. Rapchak must comply with the Federal Rules of Civil Procedure, the Local

Rules of this Court, and any Order of the Court. Failure to comply with the Rules or

Court Orders may result in dismissal of this case or other sanctions. See Fed. R. Civ. P.

41(b); see also Ogden v. San Juan County, 32 F.3d 452, 455 (10th Cir.1994). Mr.

Rapchak is obligated to keep the Court advised of any changes in his mailing address.

Failure to keep the Court informed of Mr. Rapchak’s correct address may also result in

dismissal of the case or other sanctions. See D.N.M. LR-Civ. 83.6.

       Because Mr. Rapchak is a prisoner proceeding pro se, the Court is obligated to

conduct a preliminary screening of his Complaint. See 28 U.S.C. § 1915A. Indeed,

whenever a prisoner brings a civil action against government officials, the Court is

obligated to screen the prisoner’s complaint or petition. 28 U.S.C. § 1915A. Section

1915A states:
             “The court shall review, before docketing, if feasible or, in any event, as
             soon as practicable after docketing, a complaint in a civil action in
             which a prisoner seeks redress from a governmental entity or officer
             or employee of a governmental entity.”
              ...
             On review, the court shall identify cognizable claims or dismiss the
             complaint, or any portion of the complaint, if the complaint—
             (1) is frivolous, malicious, or fails to state a claim upon which
             relief may be granted; or
             (2) seeks monetary relief from a defendant who is immune from
             such relief.”

28 U.S.C. § 1915A(a) and (b). The Court has a similar obligation to screen the

complaint when a pro se plaintiff is proceeding without prepayment of fees and costs

under 28 U.S.C. § 1915(e)(2):

             “Notwithstanding any filing fee, or any portion thereof, that may
             have been paid, the court shall dismiss the case at any time if the
             court determines that—
             (A) the allegation of poverty is untrue; or
             (B) the action or appeal—
                    (i) is frivolous or malicious;
                    (ii) fails to state a claim on which relief may be granted; or
                    (iii) seeks monetary relief against a defendant who is immune
                    from such relief.”

      Any request to the Court for relief must be in the form of a motion. Fed. R. Civ. P.

7(b). The filing of excessive motions may cause substantial delay in completion of the

Court’s preliminary screening and resolution of the case. Mr. Rapchak should avoid

filing unnecessary motions. Requests for service of process, discovery, and

submissions of proof are premature and unavailable prior to the Court’s completion of

its screening obligation. See Jones v. Bock, 549 U.S. 199, 213-214 (2007). Therefore,

Mr. Rapchak’s Motion to Request Disposition, (Doc. 4), and Motion to Order Evidence,

(Doc. 5), will be denied as premature at this time. If Mr. Rapchak’s Complaint is not




                                                2
       
dismissed on initial screening, the Court will enter further orders governing service of

process, discovery, and scheduling.

       Mr. Rapchak should not send any letters to the Court other than transmittal

letters or requests for information or copies. All mail relating to this case must be

directed to the Clerk of the Court. Mr. Rapchak is not to send any mail directly to the

assigned District Judge or the assigned Magistrate Judge.

       IT IS THEREFORE ORDERED that:

       (1) Plaintiff’s Motion to Request Disposition, (Doc. 4), and Motion to Order

Evidence, (Doc. 5), are DENIED as premature; and

       (2) this Case Management Order shall govern proceedings in this case until

further order of the Court.



                                   _________________________________
                                   THE HONORABLE CARMEN E. GARZA
                                   CHIEF UNITED STATES MAGISTRATE JUDGE
 




                                                 3
        
